DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claims 16-19, species drawn to Fe and titanium alloys (Ti664, Ti18, or combination) and corresponding newly added claims 20-24, 27, and 29-31, in the reply filed on 8/24/2022 is acknowledged.  Claims 1-15, including claims corresponding to groups I and II have been canceled by the amendment filed 8/24/2022.
Claims 25-26 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2022.
Drawings
The drawings are objected to because the current application contains more than one figure and each figure is not labeled with the abbreviation “FIG.” as required by 37 CFR 1.84(u)(1).  According to 37 CFR 1.84(u)(1), when there is more than one figure, each figure should be labeled with the abbreviation “FIG.” with a consecutive Arabic numeral (e.g. FIG. 1, FIG. 2, etc.) or an Arabic numeral and capital letter in the English alphabet (e.g. FIG. 1A, FIG. 1B, etc.). MPEP 507.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-24, 27, and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the beta eutectoid stabilizer is present in an effective amount to produce an equiaxed grain structure when the titanium alloy is melted or sintered during an additive manufacturing process,” and claims steps an additive manufacturing process comprising “applying energy…to fuse particles of the powdered titanium alloy,” but does not actually state whether the titanium alloy powder is “melted or sintered.” While melting or sintering is a common technique for fusing metal powder in additive manufacturing, metal powder could also be fused by another method which does not result in melting or sintering the titanium alloy, such as a binder activated by the applied energy or a low-melting temperature surface coating of the powder.  As a result, it is unclear the claimed method of forming an object requires an object having the recited equiaxed grain structure or is merely capable of such a result. 
Additionally, Claim 1 recites the limitation “the powdered titanium alloy defined by claim 1.”  There is insufficient antecedent basis for this limitation as claim 1 has been canceled.  Claims 17-24, 27, and 29-31 are indefinite based on their dependency.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “less than 2.5,” and the claim also recites “such as from 1.5 to 2.25” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 21 recites the broad recitation “5 microns to 200 microns,” and the claim also recites “such as from 25 microns to 150 microns or from 50 microns to 150 microns” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 23 recites the broad recitation “2% to 20% by weight,” and the claim also recites “such as from greater than 3% to 15% by weight” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 24 recites the broad recitation “3% to 15% by weight,” and the claim also recites “such as from 4% to 6% by weight” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 30 recites the broad recitation “less than 2.5,” and the claim also recites “such as from 1.5 to 2.25” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-24, 27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2017/0306449).
With respect to Claim 16, Lin teaches a method of additive manufacturing, comprising layer-by-layer construction via a metal powder bed. (para. 30-33).  Specifically, Lin teaches providing a metal powder layer (thus including a substrate on which the powder layer is placed) and selectively heating a portion of the powder by, for example, a laser or electron beam, to sinter or melt the powder, cooling, to obtain a first layer of selectively fused metal powder, then repeating to form additional layers as necessary to additively form a metal object. (para. 33, 37).  Thus, Lin teaches a method of additive manufacturing an object comprising applying energy to a first quantity of metal powder on a substrate so as to fuse particles of the metal powder into a first layer on the substrate and forming at least one additional layer on the first layer by applying energy to at least a second quantity of metal powder on the first layer so as to fuse particles of the metal powder into the at least one additional layer on the first layer, thereby forming an object.
Lin further teaches wherein the metal powder is a bcc (beta) titanium alloy comprising 2-6 wt% Al, 4-12 wt% V, and 1-5 wt% Fe, balance titanium including specific embodiments comprising 3 wt% Fe. (para. 3-4, 58).  The instant specification and claims disclose Fe as a beta eutectoid stabilizer, effective in amounts of, for example, 3-15 wt%. (see, e.g., claim 24).  Thus, Lin teaches the addition of Fe, a beta eutectoid stabilizer added to a Ti-6Al-4V-type base alloy, wherein the beta eutectoid stabilizer element is present in an effective amount (e.g. 3 wt%), or a range overlapping known effective amounts, to produce an equiaxed grain structure when the titanium alloy is melted or sintered during an additive manufacturing process.  Furthermore, as Lin teaches a method comprising the same steps and a titanium alloy comprising the same composition as instantly disclosed, it would be expected to necessarily result or, alternatively, necessarily be capable of obtaining, the claimed equiaxed grain structure when the titanium alloy is melted or sintered during an additive manufacturing process.
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product.  See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."); MPEP 2112.01.  Therefore, the prima facie case can only be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.
With respect to Claims 17-18 and 30-31, Lin teaches a method wherein the titanium alloy is melted or sintered during an additive manufacturing process to produce a titanium alloy object, necessarily comprising crystal grains, but is silent as to the aspect ratio of such crystal grains in the object formed by the additive manufacturing.  However, as Lin teaches a method of making an object via additive manufacturing comprising the same steps and substantially the same titanium alloy composition and powder particle size as those instantly disclosed and/or claimed, it would necessarily be expected to result in the same properties as those instantly claimed, including the claimed average grain aspect ratio of less than 2.5 (claims 17 and 30) and content of grains with an aspect ratio less than 3:1 (claim 18 and 31).  MPEP 2112.01.  
With respect to Claim 19, Lin teaches wherein the additive manufacturing process comprises SLM, SLS, and EBM. (para. 31).
With respect to claims 20-21, Lin teaches wherein the titanium alloy is in the form of a powder (i.e. a population of particles) wherein the particles have a size of, for example, 5-100 microns. (para. 34).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness. MPEP § 2144.05.
With respect to Claim 27, Lin teaches wherein the titanium alloy comprises 2-6 wt% Al, 4-12 wt% V, and 1-5 wt% Fe, balance titanium and thus includes “at least 75% by weight titanium.” (para. 3-4, 58; rejection of claim 16 above).  
With respect to Claim 29, Lin further teaches wherein the titanium alloy comprises 2-6 wt% Al, 4-12 wt% V, and 1-5 wt% Fe, and thus teaches wherein the titanium alloy includes Ti-6Al-4V. (para. 3-4, 58).  It would have been obvious to one of ordinary skill in the art to modify the method of Lin to procure a commercially available Ti-6Al-4V to which a desired amount of Fe is added, in order to reduce the cost, complexity, and/or time for obtaining a desired titanium alloy material for the additive manufacturing process.

Claim(s) 16-24, 27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2017/0306449) as applied to claim 16 above, in view of Wu et al., “Microstructures of laser-deposited Ti-6l-4V,” Materials and Design, 25 (2004), pp. 137-144.
In the alternative to the above rejection of Claims 16, 19-24, 27, and 29, Lin teaches a method of forming a titanium alloy object via an additive manufacturing process as in the instant claims (see rejection of claims 16, 19-24, 27, and 29 above, incorporated here by reference), but is silent as to the grain structure of the object when the titanium alloy is melted or sintered.
Wu teaches a method of additive manufacturing an object comprising applying energy, via a laser, to a Ti-6Al-4V powder with a laser to fuse the powder and additively form the object. (abstract).  Wu further teaches that by increasing the power of the laser the object results in equiaxed crystal grains and a fully dense structure, useful, for example, for objects/structures that are load-bearing. (p. 138, 143-144).
Thus, Lin and Wu are both drawn to methods of fusing Ti-6Al-4V type alloy powders using a laser to additively form an object.  It would have been obvious to one of ordinary skill in the art to modify the method of Lin to increase the power of the laser such that an equiaxed grain structure results from the melting of the Ti alloy powder, as taught by Wu, in order to obtain a fully dense object with desired mechanical properties for load-bearing applications.  
In the alternative to the above rejection of Claims 17-18 and 30-31, Lin teaches a method wherein the titanium alloy is melted or sintered during an additive manufacturing process to produce a titanium alloy object, necessarily comprising crystal grains, but is silent as to the aspect ratio of such crystal grains in the object formed by the additive manufacturing. (see also rejection of claim 16 above).
As described above, Lin in view of Wu teach a method comprising melting the titanium alloy powder such that it results in equiaxed grains by increasing the power of the laser. It would have been obvious to one of ordinary skill in the art to select a laser power resulting in fully equiaxed grains, thus approaching an aspect ratio of 1:1, overlapping the claimed ranges of Claims 17-18 and 30-31, in order to increase the density of the object and improving the uniformity of the mechanical properties, with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20170306450-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735